                 Case 17-05005-gs       Doc 39     Entered 03/25/19 15:56:37          Page 1 of 1
NVB 10−2(a) (Rev. 3/15)


                             UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEVADA


 IN RE:                                                      BK−14−50333−gs
                                                             CHAPTER 7
 ANTHONY THOMAS and WENDI THOMAS ,
                       Debtor(s)
                                                             Adversary Proceeding: 17−05005−gs


 JERI COPPA−KNUDSON, et al,                                  ORDER GRANTING
                                  Plaintiff(s)               VERIFIED PETITION

 vs

 KENNETH CONETTO, et al,
                                  Defendant(s)




The submitted document "Verified Petition for Permission to Practice in this Case Only by Attorney not Admitted to
the Bar of this Court" filed by PHILLIP WANG is GRANTED.



Dated: 3/25/19


                                                          Mary A. Schott
                                                          Clerk of Court
